internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-114563-00 cc ita b3 taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend company organization issue is the amount of company’s charitable_contribution of its film library reduced under sec_170 of the internal_revenue_code conclusion yes company’s film library is excluded under sec_1221 from the definition of a capital_asset and therefore the amount of company’s charitable_contribution is reduced under sec_170 facts company is a broadcasting company operating as an s_corporation during the years at issue company incrementally contributed its film library to organization a charity described in sec_170 that is not a private_foundation described in sec_509 the film library consists of footage documenting local news stories company states that the contributed materials have been copyrighted or are eligible for copyright protection the costs associated with establishing the library were expensed as incurred therefore company’s basis in the film library is zero the library is composed of footage produced by company’s employees the contributed materials were not included in company’s inventory and were not held_for_sale to customers on company’s federal_income_tax returns for the years at issue company reported contributions of the film library in amounts equal to fair_market_value organization’s use of the film library was for a purpose related to the basis for its exemption under sec_501 tam-114563-00 law and analysis the authorities discussed below are as in effect for the years at issue sec_170 of the internal_revenue_code allows with certain requirements and limitations a deduction for contributions and gifts to or for_the_use_of organizations described in sec_170 sec_1_170a-1 of the income_tax regulations provides that the amount of a contribution made in property other than money is the fair_market_value of the property at the time of the contribution reduced as provided in sec_170 and sec_1_170a-4 sec_170 provides that the amount of any charitable_contribution of property is reduced by the amount of gain that would not have been long-term_capital_gain if the property contributed had been sold by the taxpayer at its fair_market_value the limitations in sec_170 do not apply because the film library will be used by organization in a manner related to its purpose or function and organization is not a private_foundation described in sec_509 sec_1_170a-4 provides that sec_170 requires that the amount of the charitable_contribution that would be taken into account under sec_170 without regard to sec_170 shall be reduced in the case of a contribution by a corporation of ordinary_income_property as defined in paragraph b of this section by the amount of gain that would not have been long-term_capital_gain if the property had been sold by its donor at its fair_market_value sec_1_170a-4 defines ordinary_income_property as property any portion of the gain on which would not have been long-term_capital_gain if the property had been sold by the donor at its fair_market_value at the time of its contribution to the charitable_organization sec_1_170a-4 provides that for purposes of applying sec_1_170a-4 property that is used_in_the_trade_or_business as defined in sec_1231 shall be treated as a capital_asset under sec_1231 the term property_used_in_the_trade_or_business means property_used_in_the_trade_or_business of a character which is subject_to the allowance for depreciation provided in sec_167 held for more than year and real_property used_in_the_trade_or_business held for more than year which is not a copyright a literary musical or artistic composition a letter or memorandum or similar_property held by a taxpayer described in sec_1221 the term capital_asset as defined in sec_1221 includes all classes of property not specifically excluded by sec_1221 - tam-114563-00 sec_1221 excludes from the definition of capital_asset a copyright a literary musical or artistic composition a letter or memorandum or similar_property held by - a a taxpayer whose personal efforts created the property b in the case of a letter memorandum or similar_property a taxpayer for whom the property was prepared or produced or c a taxpayer in whose hands the basis of the property is determined for purposes of determining gain from a sale_or_exchange in whole or part by reference to the basis of such property in the hands of a taxpayer described in subparagraph a or b sec_1_1221-1 provides that a copyright a literary musical or artistic composition and similar_property are excluded from the term capital assets if held by a taxpayer whose personal efforts created such property for purposes of sec_1 c similar_property includes a theatrical production a radio program a newspaper cartoon strip or any other_property eligible for copyright protection with respect to a letter memorandum and similar_property sec_1_1221-1 provides that similar_property includes a draft of a speech a manuscript a research paper an oral recording a transcript of an oral recording or interview a personal or business diary a log or journal a corporate archive office correspondence a financial record a drawing a photograph or a dispatch sec_1_1221-1 does not apply to property to which sec_1_1221-1 applies sec_1_1221-1 states that for purposes of sec_1_1221-1 a taxpayer such as a corporate executive who merely has administrative control of personnel and who does not substantially engage in the direction and guidance of the work does not create property by personal efforts in 97_tc_445 reconsideration denied 63_tcm_1899 a newspaper publisher claimed a deduction for the contribution of its newspaper clippings library to a charity described in sec_170 the amount of the charitable_contribution claimed was the fair_market_value of the clippings library at the time of contribution the tax_court held that under sec_1221 the clippings library was excluded from the definition of capital_asset and therefore the amount of the charitable_contribution is reduced by the amount of gain that would not have been long-term_capital_gain if the property had been sold at its fair_market_value under sec_1221 the clippings library was property similar to a letter or memorandum that was prepared or produced for the newspaper publisher referring to sec_1 c for examples of property similar to a letter or memorandum the court determined that the clippings library was a corporate archive the court cited the definition of archive in webster’s third new international dictionary and webster’s new dictionary of synonyms noting in particular that an archive is a collection of information an institutional record that has been preserved and includes a library company’s film library is a corporate archive because it is a collection of information and a library as well as an institutional record that has been preserved the fact that tam-114563-00 chronicle publishing involved written news stories while company’s contribution involved film footage of news stories is not a significant distinction for purposes of categorizing the properties as corporate archives although the film library may also be similar_property under sec_1_1221-1 it is not held by an individual or entity whose personal efforts created the property therefore the property is not property to which sec_1_1221-1 applies the film library is property similar to a letter or memorandum prepared or produced for company as described in sec_1221 and is therefore excluded from the definition of capital_asset under sec_1221 the film library is excluded from property used in a trade_or_business under sec_1231 because the library is a letter memorandum or similar_property held by an entity for whom the property was produced because the film library is not a capital_asset its sale at fair_market_value would have produced a gain that would not have been long-term_capital_gain the charitable_contribution for a donation of ordinary_income_property is limited to the basis of the property because company’s basis in the library is zero company’s charitable_contribution for its donation to organization is reduced to zero we might also have arrived at our conclusion by finding that the film library falls within other categories of similar_property under sec_1_1221-1 such as an oral recording a log or journal or a photograph see 79_tc_208 tapes of interviews are oral recordings revrul_82_9 1982_1_cb_39 records logs and histories are substantially_similar to memorandums or such similar_property as business diaries logs or journals office correspondence drawings or photographs moreover the list of similar_property in sec_1_1221-1 is prefaced with the terms includes for example it is a well-settled rule_of statutory construction that this phrase followed by a list of items means that the list is representative and not exhaustive a film library is sufficiently similar to the items listed to consider it as part of the list caveat a copy of this technical_advice_memorandum is to be given to company sec_6110 of the code provides that it may not be used or cited as precedent
